                            UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                          :       Chapter 13
         David T. Schwartz                      :       Case No.: 5:18-bk-03820


David T. Schwartz                               :
                        Movant                  :

                                         AMENDED ORDER

          AND NOW, upon the motion of Debtor’s to Approve Sale in Chapter 13 Case, after
         notice and hearing, and good cause having been shown, it is ordered and decreed as
         follows, to wit:

                The Motion for Sale of real property located at 860 Lafayette Ave., Palmerton,
         PA is granted.

                Notice to all creditors was given, according the certification of service filed by the
         debtor’s attorney.

                The consideration of the offer of $269,000.00 appears to be fair and reasonable
         and the Court permits Debtor to sell the property located at 860 Lafayette Ave.,
         Palmerton, PA, to the potential purchaser as provided for in the agreement of sale.

                 The transaction is beneficial to the estate, the debtors, and creditors and all parties
         in interest.

         Therefore, it is ordered and decreed as follows, to wit:

                1. The sale will satisfy all properly perfected and recorded liens and
                   encumbrances.

                2. NewRez LLC d/b/a Shellpoint Mortgage Servicing, holder of the First
                   Mortgage, shall be paid in full per a full and complete payoff figure at the
                   time of closing. Failure to pay the full amount will result in the First
                   Mortgage not being divested at time of sale.


                3. Settlement agent is authorized to make such disbursements at the time of sale
                   as are normally required to convey clear title under applicable non-bankruptcy
                   law, especially without limit any unpaid real estate taxes, any commissions
                   authorized in this order, other costs of sale and transfer taxes, and to charge
                   the purchaser for the cost of the certified copy of this Order to be recorded
                   together with the deed.




Case 5:18-bk-03820-RNO           Doc 52 Filed 12/02/20 Entered 12/02/20 10:22:29                   Desc
                                 Main Document    Page 1 of 2
            4. Settlement agent is authorized to pay Jason M. Rapa, Esquire one thousand
               dollars ($1,500.00) for payment of attorneys fees and costs associated with
               this bankruptcy. These monies will be escrowed by the title company and a
               fee application will be filed for approval of the same.

            5. Settlement agent is authorized to disburse net proceeds to Debtor’s ex wife
               pursuant to terms of a Marital Settlement Agreement.



      IT IS HEREBY ORDERED, that the motion for sale is granted




                                                 BY THE COURT




                                                 _____________________________
                                                 United States Bankruptcy Judge




Case 5:18-bk-03820-RNO     Doc 52 Filed 12/02/20 Entered 12/02/20 10:22:29              Desc
                           Main Document    Page 2 of 2
